Citation Nr: 0806717	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  05-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than April 12, 2002, 
for service connection for severe spinal stenosis of L4-S1.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
September 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that granted entitlement to service connection 
for severe spinal canal stenosis, L4-S1 evaluated as 50 
percent from April 12, 2002, the date of claim, and 100 
percent from July 22, 2002, for loss of use of the lower 
extremities.  The veteran disagreed with the effective date 
assigned for service connection.  

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.

In March 2005, the veteran wrote to a United States Senator 
regarding his claim and stated that he was 100 percent 
disabled since the date of discharge and should have 100 
percent for the back problem since that date.  The Senator 
forwarded the letter to VA with an inquiry regarding the 
veteran's claim.  To the extent this is a possible informal 
claim for an effective date earlier than July 22, 2002, for 
the assignment of a 100 percent disability rating for a low 
back disorder, it is referred to the agency of original 
jurisdiction for appropriate development.  


FINDINGS OF FACT

1.  Symptoms of pain due to left ilioinguinal hernia repair 
and weakness in the left lower extremity requiring the use of 
a cane were claimed in his notice of disagreement received on 
November 18, 1981, to the initial evaluation assigned for his 
service-connected left ilioinguinal nerve neuroma, left 
neuritis, post-operative left ilioinguinal hernia repair.  

2.  To the extent that a statement in a notice of 
disagreement with an evaluation assigned for his left 
ilioinguinal nerve disorder indicated that he had weakness in 
his left lower extremity requiring the use of a cane is 
considered an implied informal claim for a back disorder, 
these symptoms were considered in a May 1982 rating decision 
which confirmed the 10 percent evaluation.  Thus, any implied 
informal claim for a back disorder attributed to his 
statement was also denied.  The veteran did not initiate an 
appeal for a back disorder or perfect his appeal on the 
evaluation assigned for his service-connected left 
ilioinguinal nerve neuroma, left neuritis, post-operative 
left ilioinguinal hernia repair.  Thus, the decision is 
final.   

3.  In an informal claim received on April 12, 2002, more 
than one year after his separation from active service, the 
veteran sought entitlement to service connection for his 
lower back.  Service connection subsequently was granted for 
severe spinal stenosis effective April 12, 2002.  

4.  There was no informal or formal claim, or written intent 
to file a claim for service connection for a low back 
disorder received by VA after November 18, 1981, and before 
April 12, 2002.  


CONCLUSION OF LAW

An effective date earlier than April 12, 2002, for service 
connection for severe spinal stenosis, L4-S1 is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005; and a rating 
decision in March 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in July 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Earlier effective date

The veteran seeks an earlier effective date for the grant of 
service connection for severe spinal stenosis of L4-S1.  He 
contends that he suffered a lower back injury secondary to an 
injury sustained in 1977 when, while on duty in Korea, he was 
involved in heavy lifting and developed a hernia on the left 
side as well as back pain.  He also contends that his lumbar 
spine disability was the result of an altered gait due to his 
service-connected recurrent left inguinal hernia.  He 
contends that as his condition has been changed from 
residuals of hernia repair to stenosis he should be entitled 
to the compensation from his date of separation from service.  

The veteran was granted service connection for left inguinal 
hernia repair with resulting continuing pain based on neuroma 
in a June 1981 rating decision based on service medical 
records and the report of an April 1981 VA examination.  
Service medical records show that the veteran had a total of 
three surgeries to repair a left inguinal hernia tear.  He 
was left with severe pain caused by neuroma.  A 10 percent 
disability rating was assigned, effective in October 1980.

The 10 percent disability rating was continued in several 
subsequent rating decisions.  In December 1990 he complained 
of severe pain in his left groin after lifting a television 
set.  In April 1991 the veteran related that he was injured 
in December 1990 while lifting a television set and had a 
small bulge in the same area and felt the same pain as when 
he underwent the first hernia operation in 1977.  The veteran 
underwent surgery in May 1991 for repair of recurrent direct 
left hernia.  After a temporary total rating under the 
provisions of 38 C.F.R. § 4.30, the pre-hospital rate of 10 
percent was assigned.  Those ratings were continued in a June 
1991 rating decision.  In an October 1994 rating decision, 
the RO continued a 10 percent rating for ilioinguinal nerve 
neuroma, status post inguinal hernia.  

In an informal claim received on April 12, 2002, the veteran 
stated that in February 2002 he again started having severe 
pain in his lower abdomen area.  He had been visiting the VA 
hospital since February 2002 and had received differing 
diagnoses such as pulled groin muscle, tumor, and reinjury of 
hernia.  He also sought entitlement to service connection for 
his lower back.  He believed his back condition was secondary 
to his hernia because of his gait.  

In June 2002 the veteran wrote that during his last visit to 
his VA primary care doctor, he was diagnosed with severe 
spinal canal stenosis.  More testing was indicated prior to 
having low back surgery to correct the problem that had been 
causing the pain in his left side and abdomen and weakness in 
his leg.  The veteran questioned whether the spinal taps that 
were performed during his past operations aggravated his 
prior back injury and could have further damaged his spinal 
injury.  His physicians had explained that the discs in his 
spine could have quite easily been causing him the pain he 
was and had been suffering.  He contended that the findings 
be considered as service connected since he had suffered with 
the same symptoms since before his discharge from military 
service which were shown in his military records.  

In August 2000 he complained of headaches and shortness of 
breath episodes with finger-toe numbness.  He also complained 
of a constant imbalance and a change in gait.  At a VA 
neurological examination in August 2000, CN II-XII were 
intact bilaterally; his strength was 5+ in all extremities 
except the left upper extremity.  He had slow unsteady gait 
and was unable to tandem walk.

On March 9, 2002, the veteran was seen in an emergency room 
and gave a history that when playing with his daughter a 
month earlier, she jumped up on him and he felt a rip in his 
left lower abdomen.  The pain eased up after some time but he 
continued to have left lower abdomen pain increased on 
walking and movement and relieved with rest and pain 
medication.  The pain was progressively worsening.  The 
diagnosis was left groin muscle sprain.

On March 27, 2002, the veteran was seen by a nurse 
practitioner for physical evaluation.  He complained of left 
side groin (inguinal) pain worse times four months.  A 
radiograph ordered at the last visit showed no significant 
finding except surgical clips overlying the left hip from 
prior surgeries.  He believed that weakness in his left leg 
was associated with left groin/pelvic problems.  He was using 
crutches as means of support/balance as he was most 
comfortable walking with forward flexion.

On April 22, 2002 he sought treatment for complaints of 
severe left groin and leg pain times 26 years, worsening 
times four months.  He had chronic pain which had been 
exacerbated in the past four months by his young daughter 
jumping on him.  

The assessment when seen on April 22, 2002, after a history 
and physical in the Surgery Department was status post left 
inguinal hernia repairs times four, the last one 22 years 
earlier, without left inguinal bulge.  CT lumbar spine showed 
moderately severe spinal canal stenosis at L4-L5 and mild 
canal stenosis at L5-S1.  

An addendum on April 22, 2002 by the General Surgery Senior 
Resident, noted that the veteran was status post left 
ilioinguinal hernia repair times four with possible neuroma 
and local hyperesthesia.  He had had serious neurologic 
impairment for many years with numbness and weakness of his 
left lower extremity "which CANNOT be attributed to any 
complication of his prior inguinal hernia repairs."  The 
examiner noted that although the veteran did not have any 
history of back trauma, a recent CT of the lumbar spine 
revealed disc disease.  "I believe the vast majority of his 
symptoms (and the only concerning findings) are related to 
his spinal canal stenosis and/or foraminal narrowing and NOT 
his previous LIH [left inguinal hernia] repairs."  He was 
advised that once his potential spine issues were resolved, 
to visit the clinic for possible exploration should his left 
inguinal region become his primary complaint.

At evaluation in a neurosurgery clinic in May 2002 the 
assessment was lumbar stenosis and disc disease L4-L5, L5-S1.  
An MRI was clear of gross emergent pathology.  

When seen in an urgent care clinic on May 23, 2002, the 
veteran stated that most of the symptomatology about which he 
was complaining began after his first hernia repair.  In the 
last six months, the pain had become progressively worse.  
Examination of his pelvis showed local hyperesthesia of the 
left groin, no bulge/mass appreciated, and tenderness to 
palpation over the left groin.  Examination of the back 
revealed lower back tenderness diffusely on palpation over 
the paraspinous muscles and over the spinous process.  The 
assessment was status post left inguinal hernia repair times 
four with history of chronic low back pain and left lower 
extremity weakness/numbness recently evaluated by 
neurosurgery three days earlier with CT and MRI of spine 
showing evidence of spinal canal stenosis and foraminal 
narrowing.  His symptoms had progressively worsened over the 
prior six months but his physical examination remained 
unchanged from a neurosurgery clinic appointment three days 
earlier.  

On May 14, 2002, he reported weakness to his left leg since 
March.  

In July 2002 the veteran underwent surgery for lumbar 
stenosis.  Indications for the operation were lumbar stenosis 
and radiculopathy.  The operation included L4-5 laminectomy 
and bilateral L5-S1 foraminotomy.

The veteran wrote in August 2002 that doctors had explained 
to him that even though he did undergo the hernia repair and 
neither had anything to do with the other, he was also 
suffering from spinal canal stenosis which the military 
doctors in 1977-1980 did not detect.  He claims that his 
spinal canal stenosis was actually present in 1977 and 
diagnosed as ilioinguinal nerve neuroma, left neuritis, post 
operative recurrent inguinal hernia.  He had a new diagnosis 
of severe spinal canal stenosis which had superseded the 
ilioinguinal nerve neuroma, post operative recurrent inguinal 
hernia diagnosis.  He claimed that over the years he 
continued to be misdiagnosed.  The new diagnosis had been 
confirmed by CT and MRI tests.  

At a July 2002 VA examination through QTC Medical Services, 
the veteran provided a history that his illness dated back to 
1977.  Medical records were not submitted for review.  He was 
diagnosed with inguinal nerve neuroma, left neuritis, and 
recurrent inguinal hernia.  The veteran described his 
symptoms at that time and claimed that from 1980 to March 
2002 he would complain of having chronic pain in the left 
lower abdominal area and in the legs.  A diagnosis of severe 
spinal canal stenosis was made and confirmed by MRI for which 
he was to undergo back surgery in July 2002.  Examination 
findings were recorded.  For the claimed condition of spinal 
canal stenosis, the diagnosis was spinal canal stenosis.  The 
examiner noted that the diagnosis was primarily based upon 
the veteran's history of MRI findings which were not 
available for review at that time.  The hernia appeared to be 
resolved at that time.  

At a January 2003 VA examination through QTC Medical 
Services, the veteran reported his history.  He claimed that 
the diagnosis was incorrect in 1977 and a CT scan and MRI 
showed problem in 2002 for which he was operated in July 2002 
for severe spinal stenosis and large disc bulge.  The 
impression was lumbar stenosis, status post surgery with 
residual of lower extremity paralysis based on examination 
and history.  For inguinal nerve neuroma, left neuritis 
postoperative there was no change.  

In a March 2003 rating decision the RO granted service 
connection for severe spinal canal stenosis, L4-S1 evaluated 
as 50 percent from April 12, 2002, the date of claim, and 100 
percent from July 22, 2002, for loss of use of the lower 
extremities.  The RO also determined that the evaluation of 
ilioinguinal nerve neuroma, left neuritis, post operative 
recurrent inguinal hernia was closed and was now rated under 
severe spinal canal stenosis of L4-S1.

The assignment of effective dates for service connection is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides that the effective date of an evaluation and 
award of compensation based upon an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The effective date for a grant of service connection based on 
an original claim is either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2007).

The statute further provides that when new and material 
evidence consists of other than service department records 
received after a final disallowance, the effective date is 
date of receipt of new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) 
(2007).  The date of the filing of a claim is controlling in 
determinations as to effective dates.  Lalonde v. West, 12 
Vet. App. 377 (1999); Hazan v. Gober, 10 Vet. App. 511 
(1997); Washington v. Gober, 10 Vet. App. 391 (1997); Wright 
v. Gober, 10 Vet. App. 343 (1997).  The effective date of an 
award of service connection is not based upon the date of the 
earliest medical evidence demonstrating entitlement, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377 (1999).  

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  38 U.S.C.A. §  5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2007).  An informal claim may be 
any communication or action, indicating intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002); 38 C.F.R. §§ 3.1(p), 3.155(a) (2007).  
An informal claim must be written, and it must identify the 
benefit being sought.  Rodriguez v. West, 189 F. 3d. 1351 
(Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32 (1998).

Moreover, notwithstanding the effective date assigned for an 
original grant of benefits, under the law, the commencement 
of payment of VA monetary benefits is delayed until the first 
day of the calendar month following the month in which the 
effective date of the award is assigned.  38 U.S.C.A. § 
5111(a) (West 2002); 38 C.F.R. § 3.31.

The veteran contends that he claimed neurological problems in 
his original claim.  His claim received in October 1980 was 
for "[I]lioinguinal nerve neuroma, left neuritis, status 
post-op.  Severe.  (MD BD Dg.1)  Member is unfit because of 
intractable pain of the left inguinal area.  After two 
surgical attempts he still has incapacitating pain."  Thus, 
any neurological problems described in his claim were claimed 
as related to a neuroma or neuritis of the left ilioinguinal 
nerve and not to a back disorder.  

Moreover, the Board finds that in a narrative summary of 
hospitalization dated in August 1980, for an admission for 
evaluation and completion of a medical board while the 
veteran was in service, the clinical findings were that 
examination of the lower extremities was within normal limits 
and his neurologic examination was within normal limits.  The 
diagnosis was left ilioinguinal nerve neuroma with chronic 
left groin pain.  Post service, at an examination by a Chief 
of a VA Neurology Service in April 1981, it was noted he was 
affecting a mild limp on the left.  There was no history of 
radiation.  A neurological examination of the left groin, 
lower abdomen and left leg was entirely negative and there 
was no obvious abnormality in any neurological system.  The 
diagnosis was history of intractable, localized left groin 
pain without any obvious evidence of neurological disease 
found at the examination, preceding herniorrhaphy and 
persisting following surgeries.  Thus, the medical evidence 
submitted with his original formal claim did not present 
findings that could be considered as an informal claim for a 
neurological disorder of the lumbar spine.  

The veteran appealed the original June 1981 rating decision 
and in his notice of disagreement stated that he had weakness 
in his left lower extremity requiring the use of a cane.  VA 
outpatient treatment reports show that the veteran was seen 
in October 1981 for complaints of recurrent left inguinal 
pain which radiated to the back and left leg.  The final 
diagnosis was recurrent left inguinal nerve neuroma with 
pain.  A rating decision in May 1982 continued the 10 percent 
evaluation.  

To the extent that the veteran's notice of disagreement 
contained an implied claim for separate service connection 
for a back condition, the May 1982 decision denied the claim.  
When the veteran files multiple claims, the RO may deny an 
implied claim by failing to address it in its report.  If the 
RO fails to address an implied claim a veteran raises, that 
claim is denied and the decision is final.  Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

In a statement received on April 12, 2002, the veteran wrote 
that he again started having severe pain in his lower abdomen 
area.  His back and leg had constant pain which had never 
gone away since his discharge from the military.  He also 
wished to service connect his lower back which he believed 
was secondary to his hernia because of his altered gait.  
Thus, an informal claim for service connection for a lower 
back disorder was received on April 12, 2002.  

VA outpatient treatment records show when first seen in March 
2002 at an emergency room he complained of pain in his lower 
abdomen worse for approximately one to four months.  At later 
evaluations he reported a history of low back pain of 20 
years and left lower extremity weakness and numbness which 
had become progressively worse in the past several months.  
These outpatient treatment records do not establish an 
effective earlier than April 12, 2002, for service connection 
for severe spinal stenosis.  Although in March 2002 he first 
sought treatment for complaints of pain later attributed to a 
low back disorder, which is the date of the earliest medical 
evidence showing entitlement, according to the regulations, 
the date of claim is the applicable date, which is April 12, 
2002.  

The evidence of record shows that the veteran has been 
diagnosed with severe spinal canal stenosis which is a 
separate disability from his previously service-connected 
ilioinguinal nerve neuroma, left neuritis, post operative 
recurrent inguinal hernia.  No medical evidence of record 
suggests that the prior diagnosis of a hernia was in error or 
that the diagnosis of canal stenosis in the lumbar area 
replaced the earlier diagnosis of left inguinal hernia.  In 
April 2002, after evaluation at a General Surgery clinic, he 
was advised that once his potential spine issues were 
resolved, to visit the clinic should his left inguinal region 
become his primary complaint.  At a VA examination in July 
2002 the diagnosis was spinal canal stenosis and the examiner 
noted that the hernia appeared to be resolved at that time.  
At a VA examination in January 2003 the impression not only 
referred to lumbar stenosis but also stated that there was no 
change for inguinal nerve neuroma, left neuritis 
postoperative.  This evidence reflects the presence of two 
separate conditions.  

Nor does the evidence support a finding that the lumbar 
spinal stenosis is secondary to the service-connected left 
inguinal hernia.  A VA physician opined that the neurologic 
impairment could not be attributed to any complication of the 
veteran's prior inguinal hernia repairs.  He further opined 
that the vast majority of the veteran's symptoms and findings 
were related to his spinal canal stenosis or foraminal 
narrowing and not his previous left inguinal hernia repairs.  

After a thorough review of the claims folder, the Board finds 
that the informal claim the veteran filed that served as the 
basis for the award of service connection for a low back 
disorder, was received on April 12, 2002.  If considered as 
an original claim it was received more than one year after 
the date of separation from service.  The Board notes that if 
an implied claim for service connection for a low back 
disorder was received on November 18, 1981, then that claim 
was denied in a May 1982 final rating decision.  Therefore, 
his informal claim received on April 12, 2002, constitutes a 
claim to reopen.  There is no communication of record from 
the veteran or any representative or other party to VA that 
would constitute a claim for service connection for a low 
back disorder during the period from May 1982 to April 12, 
2002.  38 C.F.R. § 3.155.  Accordingly, the applicable 
regulation for either a claim for service connection received 
more than one year after the date of separation from service 
or a claim to reopen after a final disallowance dictates that 
the effective date is the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  
Therefore, the appropriate effective date is the date of 
receipt of the claim, April 12, 2002.  38 C.F.R. § 3.400.  

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection, the Board 
finds that an effective date earlier than April 12, 2002, for 
the award of service connection for severe spinal stenosis is 
not warranted, and the veteran's claim is denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 






ORDER

Entitlement to an effective date earlier than April 12, 2002, 
for service connection for several spine stenosis of L4-S1 is 
denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


